In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00067-CR



     JOHN CHARLES DENELSBECK, III, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 8th District Court
                Delta County, Texas
                Trial Court No. 7735




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                              ORDER

         Our review of the Appellant’s brief in this matter indicates that it contains un-redacted

“sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.10(a). Unless a court orders otherwise, “an electronic or paper filing with

the court . . . must not contain sensitive data.” TEX. R. APP. P. 9.10(b). Sensitive data includes

“the name of any person who was a minor at the time the offense was committed.” TEX. R. APP.

P. 9.10(a)(3). The Appellant’s brief includes the real names of child victims mentioned during

trial.

         “Sensitive data must be redacted by using the letter “X” in place of each omitted digit or

character or by removing the sensitive data in a manner indicating that the data has been

redacted.” TEX. R. APP. P. 9.10(d). To protect the identity of the child victims, we hereby strike

the Appellant’s brief and order that it be redacted in accordance with Section 9.10 of the Texas

Rules of Appellate Procedure. We further order that Appellant’s properly redacted brief be

refiled on or before January 10, 2022.

         IT IS SO ORDERED.

                                              BY THE COURT

Date: January 6, 2022




                                                 2